Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	   DETAILED ACTION	
REASONS FOR ALLOWANCE
The rejections for non-statutory double patenting are withdrawn in light of Applicant’s amendment filed on 7/28/21.

The application of 35 U.S.C. section 112f for Claims 41-60 are withdrawn/moot in light of Applicant’s amendment filed on 7/28/21.
Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (GROSSMAN, US Pub. No.: 2011-0127405; YANG, US Pub. No.: 2018-0177401; BRENNAN, US Pub. No.: 2011-0282331; WERLEY, US Pub. No.: 2018-0136446) does not teach nor suggest in detail the limitations: 
“A microscope system, comprising: a memory device; and one or more processors that execute, for an optical assembly comprising (i) an imaging light source that directs imaging light to tissue within a field-of-view, (ii) a stimulation light source that directs stimulation light to the tissue, and (iii) an image sensor that receives light from  (1) modulating the imaging light in a time-dependent or spatially-dependent manner; (2) modulating the stimulation light in a time-dependent or spatially-dependent manner; and (3) varying focal depth in a time-dependent manner wherein the one or more processors further execute one or more software-encoded instructions to: (i) modulate the stimulation light to deliver the stimulation to one or more objects of interests of the tissue in a pattern, (ii) receive a feedback image of the tissue as a response to the pattern, and (iii) modify the pattern based on the feedback image”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record GROSSMAN does not specifically teach software-encoded instructions for modulating the imaging light in a time-dependent or spatially-dependent manner, modulating the stimulation light in a time-dependent or spatially-dependent manner, varying focal depth in a time-dependent manner.  The prior art is also silent as to software-encoded instructions that modulate the stimulation light to deliver the stimulation to one or more objects of interests of the tissue in a pattern,   the pattern, and modify the pattern based on the feedback image as amended by the Applicant.  
GROSSMAN discloses a microscope system that includes an optical assembly that has an imaging light source to direct imaging light to tissue within a field-of-view, a stimulation light source to direct stimulation light to the tissue, and an image sensor that receives light from the tissue to generate an image of the tissue within the field-of-view, whereby the optical assembly mounts to a subject comprising the tissue.  The closest NPL HUANG (HUANG, “An optoelectronic stimulator for retinal prosthesis”, 2009) only discloses the optical assembly mounts to a subject comprising the tissue as well as microscopic imaging and lighting but is silent as to at least modulating the imaging light in a time-dependent or spatially-dependent manner, modulating the stimulation light in a time-dependent or spatially-dependent manner, varying focal depth in a time-dependent manner.  
Whereby Applicant’s invention claims software-encoded instructions for modulating the imaging light in a time-dependent or spatially-dependent manner, modulating the stimulation light in a time-dependent or spatially-dependent manner, varying focal depth in a time-dependent manner.  The claims also recite software-encoded instructions that modulate the stimulation light to deliver the stimulation to one or more objects of interests of the tissue in a pattern, receive a feedback image of the tissue as a response to the pattern, and modify the pattern based on the feedback image.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 41-44, 46-47, 49-54, 56-57, 59-60 are allowed.
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481